Exhibit 10.1

AMENDMENT TO OPTICAL CABLE CORPORATION EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into as of the 31st day of December, 2008, by and between Optical Cable
Corporation, a Virginia corporation, hereinafter called the “Corporation”, and
Neil D. Wilkin, Jr., hereinafter called the “Executive”, and provides as
follows:

WHEREAS, the Corporation and the Executive entered into an Employment Agreement
as of the first day of November, 2002, setting forth certain terms and
conditions of the Executive’s continued employment by the Corporation (the
“Employment Agreement”);

WHEREAS, subsequent to the effective date of the Employment Agreement,
Section 409A of the Internal Revenue Code was enacted, adding certain
requirements for continued tax favorable treatment of nonqualified deferred
compensation arrangements;

WHEREAS, the Employment Agreement must be amended in certain respects to comply
with the requirements of Section 409A and the regulations promulgated
thereunder;

WHEREAS, the parties have mutually agreed upon the following amendments to the
Employment Agreement;

NOW, THEREFORE, for and in consideration of the premises and of the mutual
promises and undertakings of the parties as set forth in the Employment
Agreement and as set forth herein, and other and good and valuable
consideration, receipt of which is hereby acknowledged, the parties covenant and
agree as follows:

1. Solely for purposes of determining the timing of payment of amounts owed to
Executive as a result of the termination of Executive’s employment with the
Corporation pursuant to Sections 10(c)(2)(i), 10(c)(3)(iii), and 10(c)(3)(iv) of
the Employment Agreement, the term “termination of employment” shall mean the
Executive’s “separation from service” (as such term is used for such purposes of
Section 409A of the Code) with the Corporation and any Related Entities. The
Executive shall be deemed to have a separation from service on a date only if
the Corporation and the Executive reasonably anticipate that (a) no further
services will be performed for the Corporation or any Related Entities after
such date or (b) the level of bona fide services the Executive will perform for
the Corporation or any Related Entities after such date (whether as an employee
or as an independent contractor) will permanently decrease to no more than
twenty percent (20%) of the average level of bona fide services performed
(whether as an employee or as an independent contractor) over the immediately
preceding 36-month period (or the full period of services to the Corporation and
any Related Entities if the Executive has then been providing services to the
Corporation or any Related Entities for less than 36 months). For purposes of
this definition, for periods during which the Executive is on a paid Leave of
Absence and has not otherwise terminated employment, the Executive shall be
treated as providing bona fide services at a level equal to the level of
services that he would have been required to perform to receive the compensation
paid with respect to such Leave of Absence. Also, for purposes of this
definition, periods during which the Executive is on an unpaid Leave of Absence
and has not otherwise terminated employment shall be disregarded (including for
purposes of determining the 36-month, or shorter period). For purposes of this
definition, the term “Related Entity” means



--------------------------------------------------------------------------------

any entity which is aggregated with the Corporation or any other entity pursuant
to Section 414(b) or 414(c) of the Code or would be so aggregated if the
language “at least 50%” were used instead of “at least 80%” each place it
appears in Section 1563(a)(1),(2) and (3) of the Code and Treasury Regulations
Section 1.414(c)-2. Further, for purposes of this definition, the term “Leave of
Absence” means a military leave, sick leave or bona fide Leave of Absence of the
Executive which does not exceed six (6) months (or such longer period for which
the Executive retains such right to re-employment with the Corporation or
Related Entity under an applicable statute or by contract), but only if there is
a reasonable expectation that the Executive will return to perform services for
the Corporation or a Related Entity.

2. The definition of “Disability” as set forth in Section 10(e) of the
Employment Agreement is amended and restated to read as follows: “Disability
means the Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months or the Executive is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering
employees of the Corporation and any Related Entities.”

3. Section 10(c)(2)(i) of the Employment Agreement is modified to read as
follows: “Beginning on the six-month anniversary of the date of the Executive’s
termination of employment, Executive shall receive a monthly amount equal to
one-twelfth (1/12) the rate of his annual base salary in effect immediately
preceding such termination for sixteen (16) months at the times such payments
would have been made in accordance with Section 4(a).”

4. Section 10(c)(3)(iii) of the Employment Agreement is modified to read as
follows: “During the remainder of the then current term of this Agreement, if
the Executive elects continuation coverage under a group health plan of the
Corporation under COBRA and pays the applicable premiums, then, in accordance
with Treasury Regulations Section 1.409A-1(b)(9)(v)(B), the Executive will be
entitled to receive reimbursement from the Corporation for premiums paid by the
Executive.”

5. Section 10(c)(3)(iv) of the Employment Agreement is modified to read as
follows: “In accordance with Treasury Regulations Section 1.409A-1(b)(9)(v)(A),
the Executive will be entitled to receive reimbursement from the Corporation for
reasonable out-placement service expenses, including job search services, paid
by the Executive. The services will be provided by a recognized out-placement
organization selected by the Executive with the approval of the Corporation
(which approval will not be unreasonably withheld). The reimbursement of the
service expenses will be provided for a period beginning on the Executive’s
termination of employment and ending on the second annual anniversary of the
Executive’s termination of employment with the Corporation.”

6. This Amendment may be executed in counterparts by Executive and the
Corporation, which when taken together shall constitute the complete original
Amendment and shall be fully enforceable, and a facsimile signature or
electronically transmitted PDF image of a signature shall be deemed an original
signature for purposes of executing this Amendment.

 

2



--------------------------------------------------------------------------------

7. Except as modified by this Amendment, the Employment Agreement of November 1,
2002 shall remain in full force and effect.

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be signed by
its duly authorized representative and Executive has hereunto set his hand and
seal on the day and year first above written.

 

OPTICAL CABLE CORPORATION

By:  

/s/ Craig H. Weber

 

Craig H. Weber

Chairman, Compensation Committee

of the Board of Directors

 

EXECUTIVE

/s/ Neil D. Wilkin, Jr.

Neil D. Wilkin, Jr.

 

3